DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 04/13/2022 regarding claims 1-15 is fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (2017/0034935 A1) in view of Yamada (JP 10-310315 A).
Anderson et al. teach the following claimed limitations:
Regarding claim 1, a base device (electronics rack 202 having a base 206; FIGs. 2A-2C) comprising:
a base pan (base 206; FIGs. 2A-2C) including a section which protrudes outward from a first side of the base pan (anti-tip caster arms 204 protrude outward; FIGs. 2A-2C);
a first plurality of casters coupled to the base pan to contact a surface when the base pan is level with respect to the surface (casters 212; FIGs. 2A-2C), each of the first plurality of casters being beside a respective separate corner of the base pan (casters 212 beside corners of base 206; FIGs. 2A-2C) and at least two of the first plurality of casters being beside the section of the base pan (at least two casters 212 being beside an anti-tip caster arm 204; FIGs. 2A-2C);
a second plurality of casters coupled to the section of the base pan (casters 210 coupled to base 206 via anti-tip caster arms 204; FIGs. 2A-2C), to be positioned above the surface when the base pan is level with respect to the surface (casters 210 are not normally in contact with floor 214; [0024]; FIGs. 2B-2C) and to contact the surface when the base pan is inclined to a threshold (casters 210 may come into contact with floor 214 when electronics rack 202 tips; [0024]; FIGs. 2B-2C; the threshold being the tipping angle of the rack 202 when casters 210 first touch the floor 214), each of the second plurality of casters having a diameter smaller than a diameter of each of the first plurality of casters (casters 210 smaller than casters 212; FIGs. 2A-2C); and
a recess, between at least two of the second plurality of casters, to receive a tip foot (holding channel 208 between two casters 210 to receive anti-tip caster arm 204; FIGs. 2A-2C).
Regarding claim 2, the recess is coupled to a bottom-side of the base pan (anti-tip caster arm holding channel 208 is coupled to the bottom-side of base 206; FIGs. 2A-2C).
Regarding claim 3, a number of the first plurality of casters is four (four casters 212; FIGs. 2A-2C).
Regarding claim 4, a number of the second plurality of casters is two (the device comprises at least two casters 210; FIGs. 2A-2C).
Regarding claim 5, the first side of the base pan is to be located below a side of the finisher that will receive media output from the printer (this shows future intended use and is not given patentable weight).
Regarding claim 6, a second side of the base pan is to be located below a side of the finisher that outputs media to a first output bin and a second output bin (this shows future intended use and is not given patentable weight).
Regarding claim 8, an apparatus comprising:
a body (body of electronics rack 202; FIGs. 2A-2C);
a first plurality of casters coupled to a bottom of the body to contact a surface when the bottom of the body is level with respect to the surface (casters 212; FIGs. 2A-2C), each of the first plurality of casters being beside a respective separate corner of the bottom of the body (casters 212 beside corners of base 206; FIGs. 2A-2C) and at least two of the first plurality of casters being beside an extending section of the bottom of the body which protrudes outward from the first side of the body (at least two casters 212 being beside an anti-tip caster arm 204; FIGs. 2A-2C);
a second plurality of casters coupled to the extending section of the bottom of the body (casters 210 coupled to base 206 via anti-tip caster arms 204; FIGs. 2A-2C), to be positioned above the surface when the bottom of the body is level with respect to the surface (casters 210 are not normally in contact with floor 214; [0024]; FIGs. 2B-2C) and to contact the surface when the bottom of the body is inclined to a threshold (casters 210 may come into contact with floor 214 when electronics rack 202 tips; [0024]; FIGs. 2B-2C; the threshold being the tipping angle of the rack 202 when casters 210 first touch the floor 214), each of the second plurality of casters having a diameter smaller than a diameter of each of the first plurality of casters (casters 210 smaller than casters 212; FIGs. 2A-2C); and
a recess, between at least two of the second plurality of casters, to receive a tip foot (holding channel 208 between two casters 210 to receive anti-tip caster arm 204; FIGs. 2A-2C).
Regarding claim 13, the recess is coupled to the bottom of the body (anti-tip caster arm holding channel 208 is coupled to the bottom-side of base 206; FIGs. 2A-2C).
Regarding claim 15, a number of the second plurality of casters is two (the device comprises at least two casters 210; FIGs. 2A-2C).
Anderson et al. do not teach the following claimed limitations:
Further regarding claim 1, the base device to support a finisher.
Regarding claim 7, the first plurality of casters are adjustable and the second plurality of casters are non-adjustable.
Further regarding claim 8, the apparatus is a finisher, the finisher further comprising:
an input section, on a first side of the body, to receive recording medium from an image forming apparatus;
a finishing section to perform a finishing operation on the received recording medium;
an output section, on a second side of the body and opposite the first side, to output the finished recording medium to an output bin.
Regarding claim 9, the finisher further includes a sensor to sense a presence of an output bin or finished recoding medium in the output bin.
Regarding claim 10, the finisher further includes a controller,
wherein when the sensor senses the output bin or the finished recording medium in the output bin, the controller determines the amount of finished recoding medium in the output bin is above a threshold.
Regarding claim 11, when the amount of finished recording medium in the output bin is above the threshold, the controller instructs a control panel to display an image to remove at least some of the finished recording medium from the output bin.
Regarding claim 12, the sensor is on the second side of the body.
Regarding claim 14, the first plurality of casters are adjustable and the second plurality of casters are non-adjustable.

Yamada teaches the following claimed limitations:
Further regarding claim 1, the base device to support a finisher (sheet processing apparatus 1; FIGs. 1-2) for the purpose of processing sheets subsequent to forming images.
Further regarding claim 8, the apparatus is a finisher (sheet processing apparatus 1; FIGs. 1-2) for the purpose of processing sheets subsequent to forming images, the finisher further comprising:
an input section, on a first side of the body, to receive recording medium from an image forming apparatus (rollers 5; FIGs. 1-2; [0028]) for the purpose of feeding a sheet to the finisher;
a finishing section to perform a finishing operation on the received recording medium (stapler 22; [0033]; FIG. 2) for the purpose of performing a post processing of a printed sheet;
an output section, on a second side of the body and opposite the first side, to output the finished recording medium to an output bin (trays 23-25; [0036]; FIG. 2) for the purpose of outputting a finished sheet.
Further regarding claim 9, the finisher further includes a sensor to sense a presence of an output bin or finished recoding medium in the output bin (paper presence sensors 23a, 24a, 25a; FIG. 2; [0046]) for the purpose of detecting the presence of sheets on the trays.
Further regarding claim 10, when the sensor senses the output bin or the finished recording medium in the output bin, the amount of finished recoding medium in the output bin is determined to be above a threshold (maximum loading amount is stacked in the tray; [0047]) for the purpose of preventing over-stacking of the trays.
Further regarding claim 12, the sensor is on the second side of the body (paper presence sensors 23a, 24a, 25a are on the output section side; FIG. 2; [0046]) for the purpose of detecting the presence of sheets on the trays.
Well-known and obvious to one of ordinary skill:
Further regarding claim 7, it is well-known that casters can be made adjustable or non-adjustable. The use of an adjustable caster or a non-adjustable caster is merely a design choice and would have been obvious to one of ordinary skill in the art for the purpose of adding additional functionality to the casters when adjustability is required at the expense of increase cost.
Further regarding claim 10, it is well-known that an apparatus such as the finisher would have a controller for the purpose of controlling and synchronizing the different components within.
Further regarding claim 11, it is well-known that an apparatus such as the finisher would have a controller to sensing and indicating errors. The use of the controller to warn that a tray has reached a maximum loading amount would have been obvious to one of ordinary skill for the purpose of addressing and fixing the errors. Also, it appears that the control panel as claimed is not part of the finisher, and therefore, examiner has not considered the control panel as a limitation of the finisher.
Further regarding claim 14, it is well-known that casters can be made adjustable or non-adjustable. The use of an adjustable caster or a non-adjustable caster is merely a design choice and would have been obvious to one of ordinary skill in the art for the purpose of adding additional functionality to the casters when adjustability is required at the expense of increase cost.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the base device to support a finisher; the first plurality of casters are adjustable and the second plurality of casters are non-adjustable; the apparatus is a finisher, the finisher further comprising: an input section, on a first side of the body, to receive recording medium from an image forming apparatus; a finishing section to perform a finishing operation on the received recording medium; an output section, on a second side of the body and opposite the first side, to output the finished recording medium to an output bin; the finisher further includes a sensor to sense a presence of an output bin or finished recoding medium in the output bin; the finisher further includes a controller, wherein when the sensor senses the output bin or the finished recording medium in the output bin, the controller determines the amount of finished recoding medium in the output bin is above a threshold; when the amount of finished recording medium in the output bin is above the threshold, the controller instructs a control panel to display an image to remove at least some of the finished recording medium from the output bin; the sensor is on the second side of the body; the first plurality of casters are adjustable and the second plurality of casters are non-adjustable, as taught by Yamada and one of ordinary skill, into Anderson et al. for the purposes of processing sheets subsequent to forming images; adding additional functionality to the casters when adjustability is required at the expense of increase cost; feeding a sheet to the finisher; performing a post processing of a printed sheet; outputting a finished sheet; detecting the presence of sheets on the trays; preventing over-stacking of the trays; controlling and synchronizing the different components within; addressing and fixing the errors.

    PNG
    media_image1.png
    465
    600
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicants state that “Anderson does not disclose ‘a base pan including a section which protrudes outward from a first side of the base pan; … a second plurality of casters coupled to the section of the base pan’” (page 6). To clarify the rejections, Figure 2C of Anderson is illustrated above with parts of the “section” being shown within the red box. As shown, the section including the anti-tip arms 204 protrudes outward from the left side of the base 206. Two castors 210 are within coupled to this section. This interpretation of the section is consistent with applicant’s specification and the drawing of figure 3, that is, section 24 appears to be one piece with the base pan 22.
Regarding claim 8, applicants state that “independent claim 8 recites ‘an extending section of the bottom of the body which protrudes outward from the first side of the body; a second plurality of casters coupled to the extending section of the bottom of the body” (page 7). This argument is not persuasive for the same reasons as discussed for claim 1 above.
Regarding claims 2-7, for the same reasons as discussed above, due to their dependence on claim 1, the argument that these claims are patentable is not persuasive.
Regarding claims 9-15, for the same reasons as discussed above, due to their dependence on claim 8, the argument that these claims are patentable is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








12 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853